DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claims 1-10, 16-21 drawn to an apparatus for applying negative pressure to a wound comprising an antenna oriented to face downward to the ground, including the technical features of claim 1.

Group II, claim(s) 11, drawn to an apparatus for applying negative pressure to a wound comprising a user interface comprising a button, the button including a membrane configured to maintain its shape at flying altitude of a helicopter or airplane, including the technical features of claim 11.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of a housing , a negative pressure source, a canister, and a controller , these technical feature are not special technical features as they does not make a contribution over the prior art in view of Begin (US 2015/0025482 A1).

Begin (US 2015/0025482 A1) discloses an apparatus for applying negative pressure to a wound (reduced pressure wound treatment (or TNP) system 100, illustrated in Fig. 1)), the apparatus comprising: 
a housing (paragraph [0040] states “The pump assembly 230 comprises a display or screen 206 mounted in a recess 208 formed in a “case” of the pump assembly.”  The term “case” is a synonym for the term “housing”.), 
a negative pressure source (vacuum pump 266 illustrated in Fig. 2E) supported by the housing (paragraph [0040] states “ The pump assembly 230 comprises a display or screen 206 mounted in a recess 208 formed in a case of the pump assembly.”  In addition, Fig. 2F illustrates the interior components of the pump assembly 200F is surrounded by a case of the pump assembly 230 that supports the vacuum pump 266 or negative pressure source) and configured to provide negative pressure via a fluid flow path to a wound dressing (Fig. 1 illustrates a negative or reduced pressure wound treatment (or TNP) system 100 having a fluid flow path (through tube or conduit 140) from a wound cavity 110 to the pump assembly 150.); 
a canister (canister 220) positioned in the fluid flow path and configured to collect fluid removed from the wound dressing (Paragraph 0037 states “Fluid (e.g., wound exudate) is drawn through the conduit 140, and can be stored in a canister.”); and 
an antenna (antenna 276 illustrated in Fig. 2F) supported by the housing and configured to wirelessly communicate with an electronic device (paragraph [0070] states “A communications processor 1430 can be configured to provide wired or wireless connectivity.  The communication processor 1430 can utilize one or more antennas 1440 (such as antenna 276) for sending or receiving data [to an electronic device] as illustrated in Fig. 14), the antenna being oriented in the housing to face downward toward a surface on which the housing is positioned when the negative pressure source is providing negative pressure; and
one or more controllers (interface processor or controller 1410 described in paragraph [0067]) configured to:
 activate and deactivate the negative pressure source (Paragraph [0026] states “In some embodiments, the pump assembly can include one or more processors or controllers responsible for various system functions associated with various levels of responsiveness, such as interfacing with a user (e.g., patient physician, nurse, etc.), controlling a negative pressure pump.  The term “controlling” is understood to include the activation and deactivation of the negative pressure source or pump.); and
transmit first data to the electronic device using the antenna (antenna 276) or receive second data from the electronic device using the antenna (Paragraphs [0069] and [0070] disclose the user interface processor or controller 1410) using one or more antennas (antenna 276 to transmit or receive data from an electronic device as illustrated in Fig. 14).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
















/GREGORY J FEULNER/               Examiner, Art Unit 4171                                                                                                                                                                                         
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781